DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
Response to Amendment
The Amendment dated 09/16/2021 has been entered. Claims 1, 6, 8, 13, 17 and 20 have been amended.  Claims 21-24 have been added.  Claims 2, 3, 5 and 16 have been cancelled.  Claims 1, 4, 6-15 and 17-24 are currently pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22 recites the limitation “the first strap mount extends longer than…the second strap mount” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --the first mount part extends longer than…the second mount part--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 , 12-15 and 19-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2006/0135903) in view of Kazmierczak (US 2008/0208095).
Regarding claim 1, Ingimundarson discloses a connector (in an embodiment of Figs. 7 – 29; see annotated Fig. 7 below), comprising: 

    PNG
    media_image1.png
    559
    406
    media_image1.png
    Greyscale




a buckle assembly 32 ([0106]) having a base part 26 (part of bracket assembly 26, see annotated Fig. 21 below, [0134]); 


    PNG
    media_image2.png
    334
    363
    media_image2.png
    Greyscale


a strap mount 26 (see annotated Fig. 21 above showing bracket parts [first mount part and second mount part] of bracket assembly 26) depending from the buckle assembly (see annotated Fig. 21), the strap mount integrally connected to the base part (Fig. 21)

	Ingimundarson teaches in a second embodiment of Figs. 56-59 an analogous buckle assembly 189, 193, 190 (base element 189, base element 193, lever body 190, [0027]-[0028]) and an analogous strap mount 191, 195 (brackets, 191, 195, [0027]-[0028]) wherein the buckle assembly has a lever 190 pivotally and lockingly connect to a pivot point to an analogous brace part 189, 193 ([0229]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the buckle assembly of the connector of the first embodiment of Ingimundarson (Figs. 7-29) has a lever pivotally and lockingly connect to a pivot point to an analogous brace part, as taught by a second embodiment of Ingimundarson (Figs. 56-59) in order to provide an improved connector that has a mechanism to removably connect it to objects as needed.
Ingimundarson as combined discloses the invention as described above.
Ingimundarson as combined does not disclose a strap mount formed from a polymeric material  and flexibly depending from the buckle assembly and the strap mount integrally connected to the base part such that the base part is rigid when the strap mount bends relative thereto.
Kazmierczak teaches an analogous connector (Fig. 4A) comprising an analogous base part 76 (base portion 76, [0043], Fig. 4A) and analogous strap mount 78, 80 (first and second arms 78, 80, [0041], [0042]), the analogous strap mount formed from a polymeric material (patellar strap 74 [including arms 78, 80] may be constructed of a flexible thermoplastic 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson as combined is formed from a polymeric material and is flexibly depending from the buckle assembly and that the strap mount integrally connected to the base part of the connector of Ingimundarson as combined is integrally connected  such that the base part is rigid when the strap mount bends relative thereto, as taught by Kazmierczak, in order to provide an improved connector where the strap mounts are supported while providing some flexibility per user’s needs. 
Regarding claim 6, Ingimundarson as combined in view of Kazmierczak discloses the invention as described above and further discloses wherein the clearance has a tapered width (see Ingimundarson, annotated Fig. 21 below; tapered side of first mount part forms tapered width).

    PNG
    media_image3.png
    326
    363
    media_image3.png
    Greyscale

Regarding claim 7, Ingimundarson as combined in view of Kazmierczak discloses the invention as described above and further discloses wherein the strap mount is formed from a thermoplastic elastomer (Kazmierczak, [0041], [0042]) and the base part is formed from a material different from the strap mount (base part includes a plate 76 that is plastic, Kazmierczak, [0043]).
Regarding claim 12, Ingimundarson as combined in view of Kazmierczak discloses the invention as described above and further discloses wherein the strap mount flares away from the buckle assembly by having a greater width than the buckle assembly (flare is defined as “to open or spread outward”, merriamwebster.com; see annotated Fig. 21 below where the strap mount spreads outwardly [flares] and where the strap mount has a greater width than the buckle assembly [including base part] seen in annotated Fig. 21 below)


    PNG
    media_image4.png
    456
    544
    media_image4.png
    Greyscale

Regarding claim 13, Ingimundarson discloses a strap assembly (in an embodiment of Figs. 7 – 29; see Fig. 7 showing assembly with straps 28, 30, [0107], straps 18, 20, [0100]) comprising a connector (in an embodiment of Figs. 7 – 29; see annotated Fig. 7 above with regard to claim 1 rejection ) a buckle assembly 32 ([0106]) having a base part 26 (part of bracket assembly 26, see annotated Fig. 21 above with regard to claim 1 rejection, [0134]); a strap mount 26 (see bracket parts [first mount part and second mount part] of annotated Fig. 21 above with regard to claim 1 rejection) depending from the buckle assembly (see annotated Fig. 21), the strap mount integrally connected to the base part (Fig. 21), the strap mount having at least one mount part ([bracket]) extending away from the base part (annotated Fig. 21),  the at least one mount part having a connection interface at an end portion thereof (annotated Fig. 21), the connection interface having a thickness greater than at least a portion of the strap mount (strap mount includes clearance [slot] for receiving strap, see Fig 21 which shows strap 
Ingimundarson in the first embodiment of Figs. 7-29 does not explicitly disclose the buckle assembly has a lever pivotally and lockingly connect to a pivot point to a base part.
	Ingimundarson teaches in a second embodiment of Figs. 56-59 an analogous buckle assembly 189, 193, 190 (base element 189, base element 193, lever body 190, [0027]-[0028]) and an analogous strap mount 191, 195 (brackets, 191, 195, [0027]-[0028]) wherein the buckle assembly has a lever 190 pivotally and lockingly connect to a pivot point to an analogous brace part 189, 193 ([0229]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the buckle assembly of the connector of the first embodiment of Ingimundarson of Figs. 7-29 has a lever pivotally and lockingly connect to a pivot point to a brace part, as taught by a second embodiment of Ingimundarson (Figs. 56-59) in 
Ingimundarson as combined discloses the invention as described above.
Ingimundarson does not disclose a strap mount formed from a polymeric material and flexibly depending from the buckle assembly and the strap mount integrally connected to the base part such that the base part is rigid when the strap mount bends relative thereto.
Kazmierczak teaches an analogous connector (Fig. 4A) comprising an analogous base part 76 (base portion 76, [0043], Fig. 4A) and analogous strap mount 78, 80 (first and second arms 78, 80, [0041], [0042]), the analogous strap mount formed from a polymeric material (patellar strap 74 [including arms 78, 80] may be constructed of a flexible thermoplastic elastomer such as thermoplastic urethane and thermoplastic silicone, [0042]; these materials are polymers) and flexibly depending from the buckle assembly (grasping the first and second arms 78, 80, the wearer pulls the patellar strap 74 across the anterior of his or her leg; see also Fig. 1 where the strap mount is flexibly pulled from the base part 76) and the strap mount integrally connected to the base part (first and second arms 78, 80 extend away from the base portion 76 [base part], Fig. 4A) such that the base part is rigid when the strap mount bends relative thereto (a plate 86 overlies a portion of an outside surface of a base portion 76; in certain embodiments the plate 86 may be constructed of a semi-rigid and resilient material, such as plastic, [0043]; such a material generally holds a constant shape, [0043]; thus would be rigid when the strap mount bends relative thereto).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of the strap 
Regarding claim 14, Ingimundarson as combined in view of Zamierczak discloses the invention as described above and further discloses wherein the at least one strap is integrally and non-adjustably secured to the strap mount (see Fig. 21 where strap 18 is integral to the strap mount [bracket]; integral is defined as formed as a unit with another part, merriamwebster.com; the strap is formed as a unit with the bracket and is thus integral; it is non adjustably secured after it is secured and left without adjustments, [0100],[0104], [0233]).
Regarding claim 15, Ingimundarson as combined in view of Kazmierczak discloses the invention as described above and further discloses wherein the polymeric material of the strap mount is secured about an end portion of the at least one strap (the combination of references discloses the strap mount of Ingimundarson is polymeric; as seen in Fig. 21 of Ingimundarson, the strap mount is secured about an end portion of the at least one strap 18; [0100]) such that the polymeric material  interlocks ([0100], Fig. 21) with a textile material forming the at least one strap (strap is a textile ([0125]; strap 18 interlocks with clearance 18 of bracket assembly 26, [0100]).
Regarding claim 19, Ingimundarson as combined in view of Kazmierczak discloses the invention as described above and further discloses wherein the strap mount is formed from a 
Regarding claim 20  Ingimundarson discloses a connector (in an embodiment of Figs. 7 – 29; see annotated Fig. 7 above with regard to claim 1 rejection), comprising: Application No: 16/154,199Art Unit: 3786Attorney Docket No.: 19793.556.17/14a buckle assembly 32 ([0106]) having a base part 26 (part of bracket assembly 26, [0134], see annotated Fig. 21 above with regard to claim 1); a strap mount 26 (see bracket parts [first mount part and second mount part] of bracket assembly 26 in annotated Fig. 21 above with regard to claim 1 rejection) depending from the buckle assembly (see annotated Fig 21), the strap mount integrally connected to the base part (Fig. 21) and the strap mount flaring away from the buckle assembly by having a greater width than the buckle assembly (flare is defined as “to open or spread outward”, merriamwebster.com; see annotated Fig. 21 above with regard to claim 12 rejection where the strap mount spreads outwardly [flares] and where the strap mount has a greater width than the buckle assembly [including base part seen in annotated Fig. 21]); wherein the one of more mount parts include first and second mount parts extending in first and second directions, respectively, at first and second angles (annotated Fig. 21), respectively, relative to a center lateral axis of the base part, the first and second angles being different from one another (annotated Fig. 21 with regard to claim 1); wherein the first and second mount parts are divided by a clearance formed through a thickness of the strap mount (annotated Fig. 21), the first and second mount parts commence at the clearance (annotated Fig. 21);  the first and second mount parts each having a connection interface with a thickness greater than at least a portion 
Ingimundarson as combined discloses the invention as described above.
Ingimundarson does not disclose the strap mount being formed of a polymeric material and flexibly depending from the buckle assembly and the strap mount being formed from a thermoplastic elastomer and the base part being formed from a material different from the strap mount and being rigid relative to the thermoplastic elastomer which bends relative to the base part and which the base part does not yield to bending according to bending of the strap mount. Application No: 16/154,199Art Unit: 3786Attorney Docket No.: 19793.556.1
Kazmierczak teaches an analogous connector (Fig. 4A) comprising an analogous base part 76 (base portion 76, [0043], Fig. 4A) and analogous strap mount 78, 80 (first and second arms 78, 80, [0041], [0042]), the analogous strap mount formed from a polymeric material (patellar strap 74 [including arms 78, 80] may be constructed of a flexible thermoplastic elastomer such as thermoplastic urethane and thermoplastic silicone, [0042]; these materials are polymers) and flexibly depending from the buckle assembly (grasping the first and second arms 78, 80, the wearer pulls the patellar strap 74 across the anterior of his or her leg; see also Fig. 1 where the strap mount is flexibly pulled from the base part 76) and the analogous strap mount being formed from a thermoplastic elastomer (patellar strap 74 [including arms 78, 80] may be constructed of a flexible thermoplastic elastomer such as thermoplastic urethane and thermoplastic silicone, [0041], [0042]) and the strap mount integrally connected to the base 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson which is integrally connected to the base part of the connector is formed from a polymeric material and is flexibly depending from the buckle assembly and is formed from a thermoplastic elastomer and the base part being formed from a material different from the strap mount and being rigid relative to the thermoplastic elastomer which bends relative to the base part and which the base part does not yield to bending according to bending of the strap mount, as taught by Kazmierczak, in order to provide an improved connector where the strap mounts are supported while having flexibility to meet a user’s needs
Regarding claim 21, Ingimundarson in view of Kazmierczak discloses the invention as described above and further discloses wherein the strap mount flares away from the buckle assembly by having a greater width than the buckle assembly, the first mount forming a greater width than a width of the second mount (flare is defined as “to open or spread outward”, 

    PNG
    media_image5.png
    314
    379
    media_image5.png
    Greyscale

the first mount forming a greater width than a width of the second mount (see annotated Fig. 21 below where a width of the first mount is greater than an inner width of the second mount part).

    PNG
    media_image6.png
    337
    327
    media_image6.png
    Greyscale
 
Regarding claim 22, Ingimundarson (in an embodiment of Figs. 7-29)  in view of Kazmierczak discloses the invention as described above.
Ingimundarson (in an embodiment of Figs 7-29) in view of Kazmierczak as combined does not disclose wherein the first strap mount extends longer relative from the base part than the second strap mount extends relative from the base part.
Ingimundarson teaches in a second embodiment of Figs. 56-59 an analogous buckle assembly 189, 193, 190 (base element 189, base element 193, lever body 190, [0027]-[0028]) and an analogous strap mount 191, 195 (brackets, 191, 195, [0027]-[0028]) wherein the first strap mount extends longer relative from the base part than the second strap mount extends relative from the base part (see annotated Fig. 57 below).

    PNG
    media_image7.png
    419
    364
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first strap mount  of the connector of Ingimundarson (in a first embodiment of Figs. 7-29) in view of Kazmierczak extends longer relative from the base part than the second strap mount extends relative from the base part, as taught by Ingimundarson in a second embodiment of Figs. 56-59, in order to provide an improved connector that allows for a particular orientation of straps via the strap mounts.  
Regarding claim 23, Ingimundarson as combined in view of Kazmierczak discloses the invention as described above and further discloses wherein the first and second strap mounts form different shapes relative to one another (see annotated Fig. 7 below and Fig. 21where one bracket of the strap mount has an angles side as compare to the other bracket of the strap mount which has a straight side; thus have different shapes relative to one another).


    PNG
    media_image8.png
    599
    434
    media_image8.png
    Greyscale

Regarding claim 24, Ingimundarson  in view of Kazmierczak discloses the invention as described above.
 Ingimundarson in the first embodiment of Figs. 7-29 does not explicitly disclose the buckle assembly has a lever pivotally and lockingly connect to a pivot point to a brace part.
	Ingimundarson teaches in a second embodiment of Figs. 56-59 an analogous buckle assembly 189, 193, 190 (base element 189, base element 193, lever body 190, [0027]-[0028]) and an analogous strap mount 191, 195 (brackets, 191, 195, [0027]-[0028]) wherein the buckle assembly has a lever 190 pivotally and lockingly connect to a pivot point to an analogous brace part 189, 193 ([0229]).
.
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2006/0135903), in view of Kazmierczak (US 2008/0208095), and in further view of Saderholm (2006/0265845).
Regarding claim 4, Ingimundarson as combined in view of Kazmierczak discloses the invention as described above.
Ingimundarson as combined in view of Kazmierczak does not disclose wherein the first and second mount parts are pivotable relative to one another in first and second rotational directions, respectively.
Saderholm teaches an analogous strap mount 120, 190 (buckle 120, buckle 190, Fig. 1, [0013], [0014]) wherein the first and second mount parts are pivotable relative to one another in first and second rotational directions, respectively (each buckle has a hinge, [0014], [0020]; thus it follows that each buckle is pivotable at the hinge relative to the other buckle in first and second rotational directions).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second mount parts of the connector of Ingimundarson as combined in view of Kazmierczak are pivotable relative to one another in first 
Regarding claim 17, Ingimundarson as combined in view of Kazmierczak discloses the invention as described above.
Ingimundarson as combined in view of Kazmierczak does not disclose wherein the first and second mount parts are pivotable relative to one another in first and second rotational directions, respectively.
Saderholm teaches an analogous strap mount 120, 190 (buckle 120, buckle 190, Fig. 1, [0013], [0014]) wherein the first and second mount parts are pivotable relative to one another in first and second rotational directions, respectively (each buckle has a hinge, [0014], [0020]; thus it follows that each buckle is pivotable at the hinge relative to the other buckle in first and second rotational directions).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second mount parts of the strap assembly of Ingimundarson as combined in view of Kazmierczak are pivotable relative to one another in first and second rotational directions, respectively, in order to provide an improved connector that is adjustable depending on the needs of the user. 
Claims 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2006/0135903), in view of Kazmierczak (US 2008/0208095) and in further view of Herzberg (2009/0216166).
Regarding claim 8, Ingimundarson as combined in view of Kazmierczak discloses the invention as described above.

Herzberg teaches an analogous connector 10 (knee immobilizer 10, [0040] having an analogous base part 16 (liner, see annotated Fig. 2 below) 


    PNG
    media_image9.png
    645
    607
    media_image9.png
    Greyscale

and an analogous strap mount 12 having analogous mount parts (frame 12 having retainers 12a-g having slots for receiving flexible straps, [0041], Fig. 1) and the strap mount defines 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson as combined in view of Kazmierczak defines along an under side thereof a recess resulting in a reduced thickness region, the recess being located between the clearance and the base part, as taught by Herzberg in order to provide an improved connector that has more flexibility in certain regions. 
Regarding claim 9, Ingimundarson as combined in view Kazmierczak and in further view of Herzberg discloses the invention as described above and further discloses wherein end portions of the first and second mount parts have a greater thickness than the recess (see Fig. 5 of Herzberg showing end portions of the mount 12 having a greater thickness than the recess 42, [0047]).
Regarding claim 18, Ingimundarson as combined in view of Kazmierczak discloses the invention as described above and further discloses an end portion of the strap mount whereat the strap mount secures to the at least on strap (Fig. 21, [0100]). 
 Ingimundarson as combined in view of Kazmierczak does not disclose wherein the strap mount defines along at least one side thereof a recess resulting in a reduced thickness region, an end portion of the strap mount having a greater thickness than the recess.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the strap assembly of Ingimundarson in view of Kazmierczak having an end portion of the strap mount whereat the strap mount secures to the at least one strap, defines, along at least one side thereof a recess resulting in a reduced thickness region, an end portion of the strap mount having a greater thickness than the recess,  as taught by Herzberg in order to provide an improved strap assembly that has more flexibility in certain regions. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2006/0135903), in view of Kazmierczak (US 2008/020809), in view of Herzberg (2009/0216166), and in further view of LeCursi (2017/0297278).
 Regarding claim 10, Ingimundarson as combined in view of Kazmierczak and in further view of Herzberg discloses the invention as described above and further discloses further discloses perforations to provide additional flexure (Herzberg, [0047]).

LeCursi teaches an analogous first and second mount parts 206h, 206f (lateral members 206h, 206f, [0137]) defining a set of perforations 110, 260 (voids or slots 260, [0137]; voids 110, [0118]) varying in individual size and density of arrangement relative to their location at an end portion of the first and second mount part

    PNG
    media_image10.png
    582
    602
    media_image10.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second mount parts of the connector of Ingimundarson as combined in view of Kazmierczak and in further view of Herzberg each define a set of perforations varying in individual size and density of arrangement relative to their location at an end portion of the first and second mount parts to provide additional flexure near the end portion, as taught by LeCursi, in order to provide an improved connector that facilitates bending in a particular direction as desired, [LeCursi, [0011]).
Regarding claim 11, Ingimundarson as combined in view Kazmierczak discloses the invention as described above.

Herzberg teaches an analogous connector 10 (knee immobilizer 10, [0040] having an analogous base part 16 (liner, see annotated Fig. 2 above with regard to the rejection to claim 8) and an analogous strap mount 12a-g (retainers 12a-g having slots for receiving flexible straps, [0041], Fig. 1) wherein the strap mount defines a set of perforations proximate to the base part (the flexible zone 41 may be perforations, [0047]) to provide additional flexure of the strap mount near the base part (flexible zone which may be perforations is near the liner 16 [base part], [0047]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap mount of the connector of Ingimundarson as combined in view Kazmierczak defines a set of perforations proximate to the base part, as taught by Herzberg, in order to provide an improved connector with flexibility.
Ingimundarson as combined in view of Kamierczak and in further view of Herzberg discloses the invention as described above.
Ingimundarson as combined in view of Kamierczak and in further view of Herzberg does not disclose a set of perforations varying in individual size and densityApplication No: 16/154,199 Art Unit: 3786 Attorney Docket No.: 19793.556.15/14of arrangement relative to their location to the base part to provide additional flexure of the strap mount near the base part.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the that the strap mount of the connector of Ingimundarson as combined in view Kazmierczak  and in further view of Herberg that defines a set of perforations proximate to the base part, are varying in individual size and densityApplication No: 16/154,199 Art Unit: 3786Attorney Docket No.: 19793.556.15/14of arrangement resulting in the set of perforations varying in individual size and density relative to their location to the base part to provide additional flexure of the strap mount near the base part, as taught by LeCursi in order to provide an improved connector that has a varying flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786